

Exhibit 10.1
CONFIDENTIAL TREATMENT REQUESTED: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission (the “Commission”).




AMENDMENT NO. 1 TO GLOBAL COLLABORATION AND LICENSE
AGREEMENT
This Amendment No. 1 to Global Collaboration and License Agreement (this
“Amendment”) is dated as of March 15, 2018, by and between INCYTE CORPORATION, a
Delaware corporation, having its principal place of business at 1801 Augustine
Cut-Off, Wilmington, DE 19803 (hereinafter “Incyte”), and MACROGENICS, INC., a
Delaware corporation, having its principal place of business at 9704 Medical
Center Drive, Rockville, MD 20850 (“MacroGenics”, together with Incyte, the “
Parties” and each separately, a “Party”), and is meant to amend that certain
Global Collaboration and License Agreement, dated as of October 24, 2017,
between Incyte and MacroGenics (the “Agreement”). Capitalized terms used and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Agreement.
WHEREAS, in Section 4.1(b) of the Agreement, the Parties agreed that MacroGenics
would transfer to Incyte all INDs for the Licensed Compound no later than ***;
WHEREAS, in Section 4.1(c) of the Agreement, the Parties agreed that the Parties
would jointly cooperate to complete the transfer to Incyte of the Ongoing
Clinical Study no later than ***;
WHEREAS, in Section 4.5(a) of the Agreement, the Parties agreed that each Party
will require subcontractors it engages to perform Activities under the Agreement
to be bound by obligations of confidentiality that are no less restrictive than
the confidentiality obligations set in Article 11 of the Agreement; and
WHEREAS, the Parties now mutually agree to extend the dates by which such
activities would need to be completed and revise the confidentiality obligations
to be required of Third Parties.
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained herein, and
for other good and valuable consideration the receipt and adequacy of which are
hereby acknowledged, the Parties agree as follows:
1.Amendment of Section 4.1(b). Section 4.1(b) of the Agreement is hereby amended
to replace the first sentence with the following text:
Within *** after the Effective Date, or such other period defined by the JDC,
but in any event no later than *** (the “IND Transition Date”), MacroGenics
shall transfer to Incyte, and Incyte shall cooperate in good faith to support
MacroGenics’ transfer of, all INDs for the Licensed Compound (the “MGA012 IND”),
in accordance with a transition plan to be approved by the JDC promptly after
the Effective Date (the “IND Transition”, such



--------------------------------------------------------------------------------


[***] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.


transition plan, the “IND Transition Plan”); provided that upon the mutual
agreement of the Parties, MacroGenics may continue to conduct regulatory
activities (including holding specified INDs) beyond the IND Transition Date
that were originally identified by the IND Transition Plan to be transferred to
Incyte.
2.    Amendment of Section 4.l(c). Section 4.l(c) of the Agreement is hereby
amended to replace the text of the first sentence with the following text:
MacroGenics and Incyte shall jointly cooperate to complete the transfer to
Incyte of the Ongoing Clinical Study, in accordance with a transaction plan and
budget to be approved by the JDC (the “Study Transition”; such transition plan,
the “Study Transition Plan”), but in any event to be completed no later than ***
(the “Study Transition Date”); provided that, (x) MacroGenics may transfer
certain responsibilities with respect to the Ongoing Clinical Study prior to the
Study Transition Date, as determined by the JDC and set forth in the Study
Transition Plan; and (y) upon the mutual agreement of the Parties, MacroGenics
may continue to conduct certain activities beyond the Study Transition Date that
were originally identified by the Study Transition Plan to be transferred to
Incyte.
3.    Amendment of Section 4.5. Section 4.5 is replaced with the following:
Delegation of Development Activities.
(a)Each Party may delegate the performance of any Development activities
conducted in accordance with this Article 4 to any bona fide licensee in
accordance with Section 3.2 or Third Party subcontractor, provided that:
(i)such licensee or subcontractor has entered or shall enter into, prior to
performing activities under this Agreement, an appropriate written agreement
(“Development Agreement”) that shall require, among other things, such licensee
or subcontractor to be bound by obligations of confidentiality that are no less
restrictive than the obligations set forth in Article 11, except that the term
of confidentiality may have minimum of *** of confidentiality after the
termination or expiration of such agreement; except that if a Party entered into
a Development Agreement prior to the Effective Date and intends to use that
agreement to also have services performed under this Agreement, that prior
agreement’s confidentiality obligations may have a term with a minimum of at
least *** of confidentiality after the termination or expiration of such
agreement; and


2



--------------------------------------------------------------------------------

[***] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.


(ii)    such Party shall oversee the performance of any delegated activities in
a manner that would be reasonably expected to result in their successful and
timely completion; and
(iii)    such Party shall at all times remain responsible for the performance of
such delegated activities as if such activities were performed by such Party.
(B)    In addition, if Incyte is the delegating Party, Incyte shall require that
any Development Agreement executed between Incyte and any of its licensees or
Third Party subcontractors shall permit the assignment of such agreement, in its
entirety, to MacroGenics, upon the termination of this Agreement (other than in
connection with Section 12.9), without any objection rights by the applicable
licensee or subcontractor. For clarity:
(i)    MacroGenics may have funded or supported any MacroGenics Combination
Studies and related activities pursuant to this Article 4 as
investigator-sponsored Clinical Studies or conducted such Clinical Studies in
collaboration with any academic institution; and
(ii)    Incyte may have funded or supported any Monotherapy Studies, Incyte
Combination Studies, or related activities pursuant to this Article 4 as
investigator-sponsored Clinical Studies or conducted such Clinical Studies in
collaboration with any academic institution.
4.    Amendment of Section 11.1. The following paragraph replaces the last
sentence of Section 11.1:
Notwithstanding anything to the contrary in the foregoing, the obligations of
confidentiality and non-use with respect to any such Confidential Information
that is a Trade Secret shall survive beyond such *** period to the extent such
Confidential Information remains protected as a trade secret under Applicable
Law; however, for purposes of Sections 4.5 and 11.3, prior to a Party disclosing
a Trade Secret of the other Party to a Third Party, the Party must expressly
contractually bind the Third Party to obligations to keep the Trade Secret
confidential to the extent protected as a trade secret under Applicable Law.
Notwithstanding the prior sentence, in the event that a Party is required by
Applicable Law or legal process to disclose a Trade Secret of the other Party,
it will, except where impracticable or not legally permitted, give reasonable
advance notice to the other Party of such disclosure and use not less than the
same efforts to secure confidential treatment of such information as it would to
protect its own Trade Secret from disclosure. A “Trade Secret” shall be
Confidential Information of a Party that is protected as a trade secret under
Applicable Law and such Party has clearly and specifically marked or designated
as a trade secret when initially disclosing to the other Party.


3



--------------------------------------------------------------------------------

[***] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.


5.    Amendment of Section 11.3. The following paragraph is added to Section
11.3:
The Parties acknowledge and agree that, either Party may need to disclose
Confidential Information to Third Parties, e.g., investigators, investigational
trial sites, vendors, consultants, and licensees for the purposes of this
Agreement. In such instances, the Parties acknowledge and agree that such Third
Parties must be bound by obligations of confidentiality that are no less
restrictive than the obligations set forth in Article 11, except that the term
of confidentiality in such agreements may have a minimum of *** of
confidentiality after the termination or expiration of such agreement.
6.    Costs. For clarity, despite the date changes set forth herein, Section
4.1(d) shall remain unchanged and Incyte shall continue to bear any and all FTE
Costs and Third Party Expenses incurred by MacroGenics following the Effective
Date directly related to the Ongoing Clinical Study in accordance with the Study
Transition Plan, other than any costs specifically related and allocable to any
MacroGenics Combination Regimen.
7.    Entire Agreement. The Agreement, as supplemented and modified by this
Amendment, together with the exhibits thereto, contains the entire understanding
of the parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral or written, with respect to such
matters, which the parties acknowledge have been merged into the Agreement.
8.    Governing Law. This Amendment shall be governed by and construed under the
laws of the State of New York, without giving effect to any choice of law
principles that would require the application of the laws of a different state.
9.    Execution in Counterparts. This Amendment may be executed in two (2) or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by .pdf or other electronically transmitted signatures and such
signatures shall be deemed to bind each Party as if they were the original
signatures.
10.    Remaining Provisions of the Agreement. Except as provided herein, each of
the other provisions of the Agreement shall remain in full force and effect.
11.    References. Upon the effectiveness of this Amendment, on and after the
date hereof, each reference in the Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of like import shall mean and be a reference to the
Agreement, as amended hereby.


[signature page follows]


4



--------------------------------------------------------------------------------


[***] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Global Collaboration and License Agreement to be duly executed by their
respective authorized signatories effective as of the date first indicated
above.
MACROGENICS, INC.




By: __/s/ Scott Koenig______________________
Name: Scott Koenig
Title: President and Chief Executive Officer






INCYTE CORPORATION




By: __/s/_Herve Hoppenot______________________
Name: Hervé Hoppenot
Title: President and Chief Executive Officer


5

